          Case 1:17-cv-03681-PGG Document 66 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BONWICK CAPITAL PARTNERS LLC,

                         Plaintiff,
                                                                      ORDER
               - against -
                                                                 17 Civ. 3681 (PGG)
 BOUSTEAD SECURITIES, LLC,
 SHINECO, INC. and NETWORK 1
 FINANCIAL SECURITIES, INC.,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the parties will submit a joint status letter by October

9, 2020. The Court will conduct a telephonic status conference on October 13, 2020, at 2:00

p.m.

                The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. No later than October 9, 2020, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.
        Case 1:17-cv-03681-PGG Document 66 Filed 10/05/20 Page 2 of 2




Dated: New York, New York
       October 5, 2020
